Name: 84/288/EEC: Commission Decision of 10 May 1984 approving an amendment to the programme for cereals and drying facilities in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  food technology;  plant product
 Date Published: 1984-05-25

 Avis juridique important|31984D028884/288/EEC: Commission Decision of 10 May 1984 approving an amendment to the programme for cereals and drying facilities in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 139 , 25/05/1984 P. 0044 - 0044*****COMMISSION DECISION of 10 May 1984 approving an amendment to the programme for cereals and drying facilities in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (84/288/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 6 December 1983 the Government of Greece forwarded an amendment to its programme for cereals and drying facilities, approved by the Commission Decision of 12 June 1981; Whereas this amendment involves an updating of this programme more particularly as regards capacities and their intended geographical distribution and its extension until 1988; whereas it is consistent with the requirements and objectives of Regulation (EEC) No 355/77; Whereas this amended programme can be approved only for applications within the meaning of Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The amendment to the programme for cereals and drying facilities pursuant to Regulation (EEC) No 355/77 communicated by the Government of Greece on 6 December 1983 is hereby approved. 2. The approval of the amended programme shall apply only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 10 May 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.